952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Priscilla Penne WAUGH, Plaintiff-Appellant,v.Preston CORNELIUS, Senior Resident Superior Court IredellCounty Judge, Defendant-Appellee.
No. 91-7310.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 30, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  (CA-91-547-CRT-F), James C. Fox, Chief District Judge.
Priscilla Penne Waugh, appellant pro se.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Priscilla Penne Waugh appeals from the district court's order dismissing without prejudice her 42 U.S.C. § 1983 (1988) action and granting her leave to file for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254 (1988), after exhausting her state remedies.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Waugh v. Cornelius, No. CA-91-547-CRT-F (E.D.N.C. Sept. 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.